Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 1 of 15 PageID #: 4021




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ------------------                  -------X
     UNITED STATES OF AMERICA,

                    -against-                              MEMORANDUM OF
                                                           DECISION & ORDER
     JOSEPH MIRANDO,                                       14-CR-221 (ADS)
                                                                                        FILED
                            Defendant.                                               IN CLERK'S OFFICE
                                                                               U.S. DISTRICT COURT ED.N.Y.
                                         --------X
     ------------------------------
    APPEARANCES:
                                                                               *      MAY 20 2020            *
                                                                               LONG ISLAND OFFICE
    United States Attorney's Office, Eastern District of New York
    Attorneys for the Government
    271 Cadman Plaza East
    Brooklyn, NY 11201
           By:     Artie McConnell, Assistant United States Attorney,

    610 Federal Plaza
    Central Islip, NY 11722
           By:
                    Allen Lee Bode, Assistant United States Attorney,
                    Diane C. Leonardo-Beckmann, Assistant United States Attorney.

    Sally J.M. Butler, Esq.,
    Attorney for the Defendant
    42-40 Bell Blvd, Suite 302
    Bayside, NY 11361

    SPATT, District Judge:

           On January 7, 2016, defendant Joseph Mirando (the "Defendant") pleaded guilty,

    pursuant to a written plea agreement, to conspiracy to commit bank fraud through a large-scale

    mortgage fraud perpetrated by principals Aaron Wider ("Wider") and John Petition ("Petition").

    Specifically, the Defendant admitted that he provided fraudulent appraisals that artificially inflated

    the value of properties; were relied on by lending institutions; and ultimately were used to secure

    loan proceeds far in excess of the properties' true value.
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 2 of 15 PageID #: 4022




           On September 6, 2018, the Defendant was sentenced to 14 months' incarceration,

    $1,500,000 in restitution, and $1,200,000 in forfeiture. The Defendant is currently released

    from custody and serving a term of 3 years' supervised relief.

           Presently before the Court is a petition by the Defendant requesting that the Court, pursuant

    to 28 U.S.C. § 2255 ("Section 2255"), a writ of coram nobis, or the Court's general equity

    jurisdiction, vacate and modify the judgment of forfeiture ordered against him (the "Forfeiture

    Order"). For the following reasons, the Court orders supplemental briefing regarding the

    Defendant's coram nob is petition, and denies the petition in all other respects.

                                             I. DISCUSSION

    A. As TO SECTION 2255.

           28 U.S.C. § 2255(a) applies only to "[a] prisoner in custody . .. claiming the right to be

    released." Id. (emphasis added). It is well settled that Section 2255 generally "may not be used to

    bring collateral challenges addressed solely to noncustodial punishments" like the forfeiture order.

    Kaminski v. United States, 339 F.3d 84, 87 (2d Cir. 2003). However, the Second Circuit has "left

    open the question whether such fines and orders 'could ever be such a restraint on the liberty of a

    petitioner as to amount to custody."' United States v. Rutigliano, 887 F.3d 98, 105 (2d Cir. 2018)

    (quoting Kaminski, 339 F.3d at 86-87).

           The Defendant argues that the Forfeiture Order constitutes a restraint on his liberty in light

    of the Supreme Court's ruling in Honeycutt v. United States, 137 S.Ct. I 626, 198 L.Ed 2d 73

    (2017). On June 5, 2017, before the Defendant was sentenced, the Supreme Court held that 21

    U.S.C. § 853(a)(l), which mandates forfeiture of "any property constituting, or derived from, any

    proceeds the person obtained, directly or indirectly, as the result of' certain drug crimes, does not

    permit the application of joint and several liability to forfeiture by co-conspirators who never

                                                     2
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 3 of 15 PageID #: 4023




    possessed the tainted proceeds of their crimes. Honeycutt, 137 S.Ct. at 1635. Thus, the Defendant

    believes that his $1.2 million forfeiture judgment is erroneous, because he only received between

    $60,000 and $80,000 for his role in the conspiracy.

           Putting aside the merits of the Defendant's interpretation of Honeycutt, he has failed to

    articulate any aspect of the Forfeiture Order that might impinge on his liberty. The Second Circuit

    has "observed" that situations in which a fine will trigger jurisdiction under Section 2255 "will

    likely be 'rare"' and depends on the "'terms' of [the fine], as well as the 'amount."' Rutigliano,

    887 F.3d at l 06 (quoting Gonzalez v. United States, 792 F.3d 232,237 (2d Cir. 2015)). In Kaminski

    v. United States, the Second Circuit found a $21,180 restitution order not to equate to custodial

    punishment reviewable under Section 2255; focused on the terms of payment, which were there

    limited "on a monthly basis [to] the greater often percent of [the defendant's] monthly income or

    $100," and concluded that those terms did "not come close to" creating a sufficiently severe

    restraint on liberty to equate to custody. 339 F.3d at 87. "Following Kaminski, district courts in

    this circuit have dismissed § 2255 challenges to even multi-million-dollar restitution orders based

    on similar payment terms." Rutigliano, 887 F .3d at 106.

           In light of this authority, neither the amount nor payment terms of the Forfeiture Order are

    problematic. Although $1,200,000 is a large sum of money, it is far smaller than amounts expressly

    approved by the Second Circuit. Id. (citing fines of $9,301,538 and $6,984,000). As in Kaminski,

    the Forfeiture Order sets the maximum payments at I 0% of the Defendant's gross monthly income.

    Moreover, the Defendant cites no other restraints on his liberty in the Forfeiture Order that may

    equate to custody, such as "physical presence at particular times and locations." Id. at 106.

           Therefore, the Court finds that it lacks jurisdiction to entertain a motion for relief under

    Section 2255, regardless of the applicability of Honeycutt. Indeed, "courts have universally


                                                     3
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 4 of 15 PageID #: 4024




    rejected the argument that Honeycutt can form the basis to disturb a final forfeiture order on a

    Section 2255 petition." Lasherv. United States, No. 12-cr-868, 2018 WL 3979596, at *9 (S.D.N.Y.

    Aug. 20, 2018) (collecting cases).

    B. As TO CORAM NOBIS RELIEF.

           Coram nobis relief is "an 'extraordinary remedy' available only in rare cases." Kovacs v.

    United States, 744 F.3d 44, 54 (2d Cir. 2014) (quoting United States v. Morgan, 346 U.S. 502,

    511, 74 S.Ct. 247, 252, 98 L.Ed. 248 (1954)). Its application is "strictly limited to those cases in

    which errors of the most fundamental character have rendered the proceeding itself irregular and

    invalid." United States v. Foont, 93 F.3d 76, 78 (2d Cir. 1996). The writ is "essentially a remedy

    of last resort" because unlike habeas relief, the petitioner is no longer in custody. Flemingv. United

    States, 146 F.3d 88, 89-90 (2d Cir. 1998) (per curiam); see also United States v. Mandanici, 205

    F.3d 519, 532 (2d Cir. 2000) (Kearse, J., concurring) ("[T]he granting of coram nobis normally

    results in the expungement of the conviction, with no possibility of further proceedings to

    determine whether the petitioner was guilty of the offense charged."). "The harm to the petitioner

    is therefore much less and, accordingly, courts are more reluctant to grant relief." Moskowitz v.

    United States, 64 F.Supp.3d 574, 577 (S.D.N.Y. 2014) (collecting cases).

           In light of this high bar, a petitioner seeking the grant of coram nobis must make three

    showings: (1) "there are circumstances compelling such action to achieve justice"; (2) "sound

    reasons exist for failure to seek appropriate earlier relief'; and (3) "the Petitioner continues to

    suffer legal consequences from his conviction that may be remedied by granting of the writ."

    Kovacs, 144 F.3d at 49. The Court presumes that the prior proceedings were correct, and "the

    burden rests on the accused to show otherwise." Morgan, 346 U.S. at 512, 74 S.Ct. 247.




                                                      4
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 5 of 15 PageID #: 4025




           The Court finds that the Defendant satisfied the latter two elements, but that further briefing

    is required to determine whether sufficiently compelling circumstances exist to issue a writ of

    coram nobis.

                   a. As to Whether There Are Circumstances Compelling Such Action to Achieve
                      Justice.

           The Defendant presents two grounds for vacating the Forfeiture Order: (1) the alleged

    violation of his Sixth Amendment right to effective assistance of counsel; and (2) the excessiveness

    of the Forfeiture Order allegedly in contravention of the Eighth Amendment. The Court finds that

    the Defendant failed to establish a constitutional violation regarding the latter theory, but that the

    parties must furnish additional briefing in order to determine whether the Defendant presented a

    cognizable claim for relief under the fonner theory.

                            i. As to the Defendant's Ineffective Assistance of Counsel Claim.

           "[I]neffective assistance of counsel is one ground for granting a writ of coram nobis." See

    Kovacs, 744 F.3d at 49. A petitioner seeking coram nobis based on allegedly ineffective assistance

    of counsel bears the "heavy burden" of establishing both "(l) that counsel's performance was so

    unreasonable under prevailing professional norms that 'counsel was not functioning as the

    'counsel' guaranteed the defendant by the Sixth Amendment' and (2) that counsel's

    ineffectiveness prejudiced the defendant such that 'there is a reasonable probability that, but for

    counsel's unprofessional errors, the result of the proceeding would have been different."' United

    States v. Gaskin, 364 F.3d 438, 468 (2d Cir. 2004) (quoting Strickland v. Washington, 466 U.S.

    668, 694 (1984)).

           Here, the Supreme Court decided Honeycutt between the Defendant's plea and his

    sentencing. Thus, The Defendant argues he suffered from ineffective assistance of counsel,

    because defense counsel failed to inform him of Honeycutt; failed to raise objections to the
                                                      5
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 6 of 15 PageID #: 4026




    forfeiture amount at the time of his sentencing; and never appealed the forfeiture amount. In

    response, the Government argues that defense counsel could not have been ineffective because the

    Defendant agreed to the forfeiture amount in his plea agreement, and could not have predicted

    Honeycutt 's applicability to the statute governing the Defendant's forfeiture. In the Court's view,

    neither party has adequately addressed the relevant issues, requiring further briefing.

           "Honeycutt narrowly addresse[d] the issue of whether joint and several liability is available

    for forfeiture for co-conspirators in certain drug crimes under 21 U.S.C. § 853(a)(l )." Lasher, 2018

    WL 3979596, at * 10. The Forfeiture Order here is based on a different statutory provision: 18

    U.S.C. § 982(a)(2)(A). The Second Circuit has still not yet ruled on Honeycutt 's applicability to

    other criminal forfeiture statutes. See United States v. Tanner, 942 F.3d 60, 67 (2d Cir. 2019)

    ("[W]e have not yet fully defined the parameters of Honeycutt."); United States v. Fiumano, 121

    F. App'x 45, 51 n.3 (2d Cir. 2018) ("In light of the government's concession, we need not here

    decide whether Honeycutt's ruling, made with respect to a forfeiture order under 21 U.S.C. §

    853(a)(l ), applies equally in all respects to forfeiture orders under other statutes, including 18

    U.S.C. § 981(a)(l)(C), applicable here.").

           At first indication, that fact alone might support the Government's assertion that Honeycutt

    has no bearing on the present case. As a Government points out, "an attorney is not normally

    expected to foresee future changes in the law, and his failure to do so does not constitute

    ineffectiveness." Swerbi/ov v. U.S., No. 04-cv-3320, 2005 WL 1177938, at *4 (E.D.N.Y. May 18,

    2005); accord Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994) ("Counsel is not required to

    forecast changes in the governing law."). On a closer look, the Government's argument does not

    withstand scrutiny.




                                                     6
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 7 of 15 PageID #: 4027




           Section 982(a)(2) permits courts to order the forfeiture of "any property constituting, or

    derived from, proceeds the person obtained directly or indirectly, as the result of such violation."

    Its language "shares several features with 21 U.S.C. § 853," the statute at issue in Honeycutt, "such

    as a reach limited to property 'constituting' or 'derived from' proceeds obtained 'directly or

    indirectly' from the crime." United States v. Brown, 714 F. App'x 117, 118 (3d Cir. 2018). Section

    982 also "expressly incorporates 21 U.S.C. § 853(p), among the other procedures in§ 853." United

    States _v. Chittenden, 896 F.3d at 638 (citing 18 U.S.C. § 982(b)(l)). Based on these similarities,

    Honeycutt seems directly applicable to Section 982(a)(2). See Sec. & Exch. Comm'n v. Amerindo

    Inv. Advisors Inc., No. 05-cr-621, 2019 WL 3526590, at *2 (S.D.N.Y. Aug. 2, 2019) ("[T]he Court

    concludes that Honeycutt is most likely applicable because the indictment relied in part on 18

    U.S.C. § 982, which incorporates § 853 by reference.").

           Further, there was no binding Second Circuit precedent at the time of the Defendant's

    sentencing permitting the imposition of joint and several liability. The Second Circuit has upheld

    joint and several liability under Section 981. Other district courts have relied on these cases to

    conclude that joint and several liability persists under other forfeiture statutes, notwithstanding the

    ruling in Honeycutt. See, e.g., United States v. McIntosh, No. l l-cr-500, 2017 WL 3396429, at *6

    (S.D.N.Y. Aug. 8, 2017); Lasher, 2018 WL 3979596, at *10.

           However, the Second Circuit cases cited by those courts relied on the specific meaning of

    the terms in the particular forfeiture statutes at issue. See United States v. Contorinis, 692 F .3d

    136, 147 (2d Cir. 2012) (describing Section 981(a)(l)(C), providing for forfeiture of "[a]ny

    property, real or personal, which constitutes or is derived from proceeds traceable to a violation");

    United States v. Torres, 703 F.3d 194 (2d Cir. 2012) (describing Section 98l(a)(2)(A), providing

    for forfeiture of "property of any kind obtained directly or indirectly, as the result of the

                                                      7
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 8 of 15 PageID #: 4028




    commission of the offense giving rise to forfeiture, and any property traceable thereto, and is not

    limited to the net gain or profit realized from the offense").

            The Second Circuit has recognized that that the language of those provisions is "much

    broader" than the language of Section 982(a)(2). See United States v. Seabrook, 661 F. App'x 84,

    86 (2d Cir. 2016) (describing the language in Section 853(a) requiring the forfeiting of "any

    proceeds the person obtained" or "any of the person's property"). Therefore, other courts'

    allowance of joint and several liability under other forfeiture provisions does not necessarily

    support joint and several liability here. Cf United States v. Kenner, No. 3-cr-607, 2020 WL

    I 148671, at *10 (E.D.N.Y. Mar. 10, 2020) ("Whether Honeycutt precludes joint and several

    forfeiture liability under 18 U.S.C. § 982(a)(l), for a conviction of a money-laundering offense, is

    an issue of first impression in this Circuit.").

            Consequently, it is not, as the Government suggests, the case that the Court issued the

    Forfeiture Order, only for the law to change in the Defendant's favor after his conviction became

    final. Indeed, multiple circuits ruled that Honeycutt precludes joint and several forfeiture liability

    under Section 982(a)(2) before the Court sentenced the Defendant. See Brown, 714 F. App'x at

    118 ("[W]e conclude that Honeycutt applies with equal force to§ 982(a)[.]"); Chittenden, 896 F.3d

    at 640 ("In light of the Supreme Court's decision in Honeycutt, we hold that 18 U.S.C. § 982(a)(2)

    precludes joint and several forfeiture liability.").

            Rather, defense counsel swore in an affidavit that he simply failed to raise a potentially

    viable challenge to the forfeiture amount ordered by the Court due to the fact that he was unaware

    of Honeycutt. ECF 392-2 ,r 7. "Errors caused by counsel's ignorance of the law are errors that run

    afoul of the objective standard of reasonableness." Noble v. Kelly, 89 F.Supp.2d 443, 463

    (S.D.N.Y. 2000); see also Cornell v. Kirkpatrick, 665 F.3d 369, 379 (2d Cir. 2011) ("Cornell's

                                                       8
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 9 of 15 PageID #: 4029




    counsel admits that his actions were a result of an omission and cannot be viewed objectively as

    sound trial strategy."); Cox v. Donnelly, 432 F.3d 388, 390 (2d Cir. 2005) (finding counsel's

    performance "fell below prevailing standards of professional conduct" where "he did not challenge

    the trial court's intent instructions because he did not then know that they were illegal under state

    and federal law").

           Accordingly, the Court finds that defense counsel's oversight of Honeycutt satisfies the

    first prong of the Strickland test. See Bloomer v. United States, 162 F.3d 187, 193 (2d Cir. 1998)

    ("Although an attorney is not usually faulted for lacking the foresight to realize that a higher court

    will subsequently identify a defect in jury instructions similar to those used at his client's trial, an

    attorney nonetheless may be held responsible for failing to make such an objection when precedent

    supported a 'reasonable probability' that a higher court would rule in defendant's favor.").

           As to Strickland's second prong, the Court is not prepared to rule on whether counsel's

    error prejudiced the Defendant for two reasons.

            First, the parties have not adequately briefed Honeycutt's applicability to Section 982(a)(2).

    The Defendant's argument merely amounts to identifying that Honeycutt exists, whereas the

    Government simply asserts that Honeycutt analyzed a different statute. Neither party has fully

    addressed its impact on the particular statutory language underlying the Forfeiture Order.

           Second, assuming Honeycutt 's applicability, the parties have not adequately addressed the

    lawfulness of the forfeiture amount. Even if joint and several liability is prohibited, the Forfeiture

    Order will still stand if the Defendant in fact obtained $1.2 million in profits from the scheme. See

    United States v. Dervishaj, No. 13-cr-668, 2017 WL 3531525, at *2 (E.D.N.Y. Aug. 16, 2017)

    ("[T]he trial record establishes, by more than a preponderance of the evidence, that John Doe #2,

    as a result of Dervishaj's own extortion, made payments totaling $10,000 that were received by


                                                       9
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 10 of 15 PageID #: 4030




    Dervishaj. Thus, these payments comport with the standard laid down in Honeycutt."); Sec. &

    Exch. Comm'n v. Amerindo Inv. Advisors Inc., No. 05-cr-621, 2019 WL 3526590, at *3 (S.D.N.Y.

    Aug. 2, 2019) ("[E]ven assuming that Honeycutt applies to the forfeiture orders in question, the

    Court finds that it does not bar the forfeiture orders in this case because both Vilar and Tanaka

    personally obtained all the profits of their scheme.").

            On one hand, the Defendant makes a conclusory assertion that he only received between

    $60,000 and $80,000 in compensation for his role in the conspiracy. On the other hand, the

    Government disagrees with this estimate, but provides no evidence regarding what "property

    constituting, or derived from, proceeds the [Defendant] obtained directly or indirectly, as the result

    of'' his participation in the conspiracy. Section 982(a)(2).

            The Government appears to believe that the Court should uphold the Forfeiture Order due

    solely to the fact that the Defendant agreed to the amount ordered in his plea agreement. The

    Government's view is contrary to law. The forfeiture amount must be based on a preponderance

    of evidence. United States v. Peterson, 820 F. Supp. 2d 576, 581 (S.D.N.Y. 2011); see also Fed.

    R. Crim. P. 32.2(b)(l)(B). A plea agreement lacking a stipulation of facts does not necessarily

    carry that burden. Libretti v. United States, 516 U.S. 29, 43, 116 S. Ct. 356, 365, 133 L. Ed. 2d

    271 (1995) ("We do not mean to suggest that a district court must simply accept a defendant's

    agreement to forfeit property, particularly when that agreement is not accompanied by a stipulation

    of facts supporting forfeiture[.]").

           None of this is to say that the Government must now re-establish the propriety of the

    Forfeiture Order. Indeed, in a motion for coram nobis relief, it is the Defendant's burden to

    establish prejudice as a result of his counsel's errors, namely, that the facts demand a lower
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 11 of 15 PageID #: 4031




    forfeiture award. However, the Government must at least present some factual or legal basis

    supporting the amount ordered.

           Therefore, the Court directs the parties to provide supplemental briefing regarding the two

    issues identified by the Court.

                           ii. As to the Defendant's Eighth Amendment Claim.

           The Eighth Amendment provides: "Excessive bail shall not be required, nor excessive fines

    imposed, nor cruel and unusual punishments inflicted." U.S. Const., Amend. 8. The Supreme Court

    has explained that "the word 'fine' ... mean[s] a payment to a sovereign as punishment for some

    offense." Browning-Ferris Industries of Vt., Inc. v. Ke/co Disposal, Inc., 492 U.S. 257, 265, 109

    S.Ct. 2909, 106 L.Ed.2d 219 (1989) (footnoted omitted). "The Excessive Fines Clause thus 'limits

    the government's power to extract payments, whether in cash or in kind, as punishment for some

    offense."' United States v. Bajakajian, 524 U.S. 321, 328, 118 S.Ct. 2028, 141 L.Ed.2d 314 ( 1998)

    (quoting Austin v. United States, 509 U.S. 602, 609-10, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993)).

           The Second Circuit has established a "two-step inquiry for determining whether a financial

    penalty is excessive under the Eighth Amendment." United States v. Viloski, 814 F.3d 104, 108

    (2d Cir. 2016). First, a court must "determine whether the Excessive Fines Clause applies at all."

    Id. at 109 (citing Bajakajian, 524 U.S. at 334, 118 S.Ct. 2028). That requirement is met if a

    forfeiture "may be characterized, at least in part, as 'punitive'-i.e., forfeitures for which a

    defendant is personally liable." Id. (citing Bajakajian, 524 U.S. at 327-28, 118 S.Ct. 2028).

           Second, a court must "determine whether the challenged forfeiture is unconstitutionally

    excessive." Id. (citing Bajakajian, 524 U.S. at 334, 118 S.Ct. 2028.) "A forfeiture is

    unconstitutionally excessive 'if it is grossly disproportional to the gravity of a defendant's




                                                    11
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 12 of 15 PageID #: 4032




    offense."' Id. at 110 (quoting Bajakajian, 524 U.S. at 334, 118 S.Ct. 2028). The Second Circuit

    has articulated a four-factor test governing this inquiry:

           ( 1) the essence of the crime of the defendant and its relation to other criminal activity, (2)
           whether the defendant fits into the class of persons for whom the statute was principally
           designed, (3) the maximum sentence and fine that could have been imposed, and (4) the
           nature of the harm caused by the defendant's conduct.

    Id. (quoting United States v. George, 119 F.3d 113, 122 (2d Cir. 2015)). It is the defendant's burden

    to demonstrate that the forfeiture amount is unconstitutional. Id.

           Although the Defendant easily satisfies the first step, because he's challenging a forfeiture

    order, he has not carried his burden of establishing that the Forfeiture Order was unconstitutionally

    excessive. The Defendant merely makes the conclusory assertion that "[t]he grossly inflated

    forfeiture of 1.2 million dollars is excessive" and "grossly disproportional to the gravity of [his]

    offense." ECF 392 at 5.

           The Defendant was responsible for approximately half of the false appraisals used in a

    mortgage fraud scheme that caused $22,487,799 in actual losses. Although the Defendant's role

    in the scheme was secondary to that of the principal conspirators Wider and Petition, his services

    were still crucial. His argument that he only received $60,000 to $80,000 in fees for his fraudulent

    appraisals is of no moment, because the damage he proximately caused is much larger than that.

    Moreover, the Court accounted for his lesser role in the scheme by only holding him responsible

    for $1,200,000, an amount representing approximately 5% of the total loss.

           Therefore, the Defendant has failed to establish a violation of the Eighth Amendment.

                   b. As to Whether Sound Reasons Exist for Failure to Seek A1mropriate Earlier
                      Relief.

           Courts have interpreted the requirement that sound reasons exist for a defendant's failure

    to seek appropriate earlier relief to mean that "the failure to either directly appeal [an] order or

                                                     12
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 13 of 15 PageID #: 4033




    take other timely action bars a petitioner from challenging that order through a petition for a writ

    of errorcoram nobis." Carnesiv. United States, 933 F. Supp. 2d 388,395 (E.D.N.Y. 2013) (Spatt,

    J.).

            The Government argues that the Court should deny the Defendant's petition as untimely,

    because he never directly appealed the Forfeiture Order or sought habeas relief while in custody.

    The Court notes that the Defendant initially sought leave to pursue the requested relief on July 3,

    2019, less than a year after his conviction became final and before the expiration of his term of

    imprisonment. Moreover, the Defendant blames his failure to object to the forfeiture amount on

    direct appeal on ineffective assistance of counsel. As the Court previously discussed, he might

    possess a viable claim in that regard. If established, that would excuse his failure to seek earlier

    relief. See Carnesi, 933 F. Supp. 2d at 396 (finding that coram nobis petitioner established that he

    had "sound reasons for his failure to seek earlier appropriate relief' due to ineffectiveness of

    counsel "both in failing to raise objections to" a restitution order at sentencing "and in failing to

    file a notice of appeal").

            Therefore, the Court finds that the Defendant satisfied this requirement for obtaining coram

    nobis relief.

                    c. As to Whether the Defendant Suffers Continued Legal Consequences.

            Although the Defendant is no longer is incarcerated, he will continue to suffer legal

    consequences from his conviction due to his not yet satisfied obligation to pay the full amount of

    the ordered forfeiture-$1,200,000. See Carnesi, 933 F. Supp. 2d at 394 (finding the requirement

    to pay restitution demonstrated that a petitioner no longer in custody "will continue to suffer legal

    consequences that may be remedied by granting a writ of error coram nobis"); Mansour v. United

    States, No. 11-cr-612, 2015 WL 1573327, at *4 (S.D.N.Y. Apr. 9, 2015) ("[W]e will follow other


                                                     13
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 14 of 15 PageID #: 4034




    courts in this Circuit in holding that a defendant may challenge a restitution order by petitioning

    for the common law writ of error coram nobis.").

    C. AS TO GENERAL EQUITY JURISDICTION.

           The Defendant alleges that the Court has authority to vacate the Forfeiture Order pursuant

    to something known as its "general equity jurisdiction." The Court disagrees. The only support he

    provides for this principle are comments by Alexander Hamilton in the Federalist Papers. He cites

    no cases from this jurisdiction, or elsewhere, holding that the Court may sua sponte vacate a

    portion of his sentence in the absence of demonstrating an entitlement to habeas or coram nobis

    relief. Therefore, the Court finds the Defendant is not entitled to relief on this basis.

                                            II. CONCLUSION

           For the foregoing reasons, it is hereby:

           ORDERED that the Court denies the Defendant's motion to vacate pursuant to 28 U.S.C.

    § 2255 in its entirety; and

           ORDERED that the Court denies the Defendant's coram nobis petition to the extent that

    it claims the Forfeiture Order violates Eighth Amendment; and

           ORDERED that the Court reserves judgment pending further briefing on the remainder of

    the Defendant's coram nobis petition; and

           ORDERED that the Court directs the parties to provide supplemental briefing regarding

    (I) the applicability of Honeycutt to 18 U.S.C. § 982(a)(2)(A) and (2) the lawfulness of the

    Forfeiture Order under Honeycutt no later than 60 days from the issuance of this opinion.




                                                      14
Case 2:14-cr-00221-ADS-AKT Document 395 Filed 05/20/20 Page 15 of 15 PageID #: 4035




            It is SO ORDERED:

     Dated: Central Islip, New York

            May'lo, 2020
                                          /s/ Arthur D. Spatt


                                             ARTHURD. SPATT

                                          United States District Judge




                                        15
